Citation Nr: 0429643	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  00-06 866A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada


THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel




INTRODUCTION

The veteran had active military service from October 1976 to 
October 1985 and from March 1986 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Muskogee, Oklahoma, RO, which denied basic eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.

The veteran testified before the undersigned Veterans Law 
Judge at a January 2003 Travel Board hearing.  The Reno, 
Nevada, RO took jurisdiction of the claims files for this 
purpose.  


FINDINGS OF FACT

1.  The veteran did not first enter on active duty after June 
30, 1985.

2.  As of December 31, 1989, the veteran was eligible for 
Chapter 34 educational assistance.

3.  The veteran was on active duty during the period 
extending from October 19, 1984 to July 1, 1985, but did not 
continue on active duty without a break in service.

4.  The veteran was not separated involuntarily or pursuant 
to voluntary separation incentives.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility criteria for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.  38 U.S.C.A. §§ 3011, 3018A, 3018B (West 
2002); 38 C.F.R. §§ 21.7020(a)(6), 21.7040, 21.7044, 21.7045 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The VCAA also requires VA to notify 
the claimant of any information, to include any medical or 
lay evidence, not previously provided to VA that is necessary 
to substantiate the claim.

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the issue of entitlement to 
educational benefits under Chapter 30.  As explained below, 
the appeal is being denied due to the veteran having a break 
in service.  See 38 U.S.C.A. § 3011.  Therefore, based on the 
Court's decision in Manning, the Board concludes that the 
issue is not subject to the provisions of the VCAA.

The Board additionally observes, however, that the veteran 
has been informed of the relevant law and regulations by 
means of the February 2000 statement of the case and 
subsequent to a July 2003 Board remand, he was sent a VCAA 
notice letter.  Moreover, the veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his claim.




II.  Analysis

The veteran asserts that he was not informed of the impact of 
his discharge from service in October 1985 on his educational 
benefits.  He stated that he was under the impression that 
his educational benefits would remain in effect.  (See July 
2003 Travel Board hearing testimony).

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or he was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989.  38 U.S.C.A. § 3011(a)(1).  In this case, 
the evidence of record indicates that the veteran first 
entered on active duty prior to June 30, 1985, in October 
1976; therefore, he does not qualify for Chapter 30 
educational assistance benefits under 38 U.S.C.A. § 
3011(a)(1)(A).

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  In this case, a computerized printout of 
Department of Defense (DOD) data, show that the veteran had 
remaining Chapter 34 eligibility as of December 31, 1989.  To 
convert Chapter 34 benefits to Chapter 30 benefits, a veteran 
must: (1) have served on active duty at any time during the 
period between October 19, 1984, and July 1, 1985, and have 
continued on active duty without a break in service; and (2) 
after June 30, 1985, have served at least three years of 
continuous active duty or have been discharged for a service-
connected disability, for a medical condition which 
preexisted service and which the Secretary determines is not 
service connected, for hardship, or for a physical or mental 
condition that was not characterized as a disability, for the 
convenience of the Government if the individual completed not 
less than 30 months of continuous active duty after that 
date, or involuntarily for convenience of the Government as a 
result of a reduction in force.  38 U.S.C.A. § 3011(a)(1)(B).

Regulations define "break in service" as a period of more 
than 90 days between the date when an individual is released 
from active duty or otherwise receives a complete separation 
from active duty and the date he reenters on active duty.  
38 C.F.R. § 21.7020(a)(5); see also VAOPGCPREC 02-01 (Jan. 9, 
2001) (02-01).  Although the veteran served between October 
19, 1984 and July 1, 1985 and after July 30, 1985, he 
continuously served at least 3 years, he had a break in 
service from October 1985 to March 1986.  There is no 
statutory or regulatory provision that allows the Board to 
disregard the veteran's 4 1/2 -month break in active duty.

Notwithstanding the aforementioned, an individual who was 
involuntary separated after February 2, 1991, or who 
separated pursuant to voluntary separation incentives under 
section 1174a and 1175 of Title 10 may be entitled to Chapter 
30 benefits under 38 U.S.C.A. § 3018A or 38 U.S.C.A. § 3018B, 
provided certain criteria are met.  The claims file does not 
show that veteran was discharged involuntarily or pursuant to 
voluntary separation incentives.  In light of the foregoing, 
the veteran is not eligible for Chapter 30 benefits under 38 
U.S.C.A. §§ 3018A or 3018B.

The Board is cognizant that the veteran may not have been 
told how his separation from service in 1985 would impact his 
benefits; however, that fact alone is insufficient to confer 
eligibility under Chapter 30.  In this regard, the Court has 
held that the remedy for breach of any obligation to provide 
accurate information about eligibility before or after 
discharge cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that 
because the payment of government benefits must be authorized 
by statute, the fact that an appellant may have received 
erroneous advice from a government employee cannot be used to 
estop the government from denying benefits).

During a January 2003 hearing, the veteran appears to argue 
that if he was properly informed of the impact of his service 
discharge in October 1985 on his educational benefits that he 
would have made payments into the Chapter 30 program during 
his second period of service.  To the extent that the veteran 
may be contending that such payment would have entitled him 
to Montgomery GI Bill benefits, in an advisory opinion from 
the VA's Office of General Counsel, it was stated that where 
an individual did not meet the Chapter 30 eligibility 
criteria, the individual was not legally a Chapter 30 
participant.  See O.G.C. Advisory 13-93 (Feb. 23, 1993).  
Thus, even if such payments were made it would not equate to 
Chapter 30 eligibility.

The Board is sympathetic to the arguments advanced by the 
veteran, especially in light of his extensive service on 
active duty; however, the legal criteria governing service 
eligibility requirements for Chapter 30 educational 
assistance benefits are clear and specific and binding upon 
the Board.  Since payment of government benefits must be 
authorized by statute, and pertinent provisions of the 
statute provide that the veteran has not fulfilled basic 
service eligibility criteria, the veteran's assertion that 
his 20 years of military service should confer Chapter 30 
eligibility fails.  Based on the foregoing, the Board must 
find that the veteran is not eligible for educational 
assistance benefits under Chapter 30.  As the law in this 
case is dispositive, the veteran's claim must be denied based 
on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for Chapter 30 educational assistance benefits is 
denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



